Citation Nr: 1008156	
Decision Date: 03/04/10    Archive Date: 03/11/10

DOCKET NO.  05-13 989A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for a 
right knee disability.

2.  Entitlement to a rating in excess of 10 percent for a 
left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel
INTRODUCTION

The appellant is a Veteran who retired in January 1975 after 
24 years of active duty.  These matters are before the Board 
of Veterans' Appeals (Board) on appeal from a January 2004 
rating decision by the Denver, Colorado Department of 
Veterans Affairs (VA) Regional Office (RO) that continued 10 
percent ratings, each for the Veteran's knee disabilities.  
In November 2007, a videoconference hearing was held before 
the undersigned; a transcript of the hearing is associated 
with the claims file.  In December 2007, these matters were 
remanded for development (to include obtaining additional 
pertinent treatment records and a contemporaneous 
examination).  In a letter received directly by the Board in 
January 2010, the Veteran identified further pertinent 
private treatment records that are outstanding.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if any action on his part is required.


REMAND

As noted above, in an undated letter the Veteran identified 
pertinent treatment records that have not been associated 
with the claims file.  He indicated that he was treated by 
Dr. D. Phelps from the Colorado Springs Orthopedic Group.  
[Notably, June to November 2001 reports of treatment by Dr. 
R. C. S. of the Colorado Springs Orthopedic Group are already 
associated with the claims file.  However, there are no 
records of his treatment by Dr. D. Phelps of such Orthopedic 
Group.]  Because he has identified private treatment records 
that are outstanding, and likely to be pertinent, VA has a 
duty to assist him in securing such records.  

The Veteran is advised that under 38 C.F.R. § 3.158(a), where 
evidence requested in connection with a claim for increase is 
not furnished within one year of the request, the claim will 
be considered abandoned.  He is further advised that if VA is 
unable to secure private records of his treatment, it is 
ultimately his responsibility to ensure that such records are 
received.

Accordingly, the case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  With the Veteran's assistance (i.e., 
by providing the necessary releases) the 
RO should secure copies of the complete 
records of treatment he has received for 
his bilateral knee disabilities from Dr. 
D. Phelps of the Colorado Springs 
Orthopedic Group.  If such records are not 
received in response to the RO's request, 
the RO should notify the Veteran of such, 
and advise him that ultimately it is his 
responsibility to ensure that those 
records are received.  The RO should also 
arrange for any further development that 
is suggested by any additional records 
received (to include arranging for another 
examination, if indicated).

2.  The RO should then readjudicate the 
claims.  If either remains denied, the 
Veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and afforded the 
opportunity to respond.  The case should 
then be returned to the Board, if in 
order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

